—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was a laborer for the employer, a plywood manufacturer, until he was terminated for, inter alia, fighting with a co-worker. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision which ruled that claimant’s actions constituted misconduct under the Labor Law and that he was therefore disqualified from receiving benefits. Regardless of who initiated it, fighting with a co-worker during working hours may constitute disqualifying misconduct (see, Matter of Rush [Sweeney], 244 AD2d 689; Matter of Marcus [Sweeney], 235 AD2d 886, 887; Matter of Perry [Sweeney], 222 AD2d 924). Claimant’s assertion that he acted in self-defense and appropriately under the circumstances presented a credibility is*675sue which the Board could properly choose to resolve against him (see, Matter of Agis [Sweeney], 242 AD2d 819).
Mikoll, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.